UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2204


FEDERAL TRADE COMMISSION,

                    Plaintiff - Appellee,

              v.

ANDRIS PUKKE, a/k/a Marc Romeo, a/k/a Andy Storm, individually and as an
officer or owner of Global Property Alliance, Inc. (also doing business as Sanctuary
Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs,
Eco Futures, Eco Futures Development, Eco Futures Belize),

                     Defendant - Appellant,

              and

ECOLOGICAL FOX, LLC, a Maryland limited liability company; LUKE
CHADWICK, individually and as an officer or owner of Global Property Alliance,
Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures Development,
Eco Futures Belize; PETER BAKER, individually and as an officer or owner of
Global Property Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary
Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco
Futures Development, Eco Futures Belize); GLOBAL PROPERTY ALLIANCE,
INC., a California corporation, also doing business as Sanctuary Bay, Sanctuary
Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco
Futures Development, Eco Futures Belize, Sittee River Wildlife Reserve, Buy
Belize, Buy International; SITTEE RIVER WILDLIFE RESERVE, d/b/a Sanctuary
Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, an entity organized under the laws
of Belize; BUY BELIZE, LLC, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a
The Reserve, d/b/a Kanantik, d/b/a Laguna Palms, d/b/a Bamboo Springs, a
California limited liability company; BUY INTERNATIONAL, INC., d/b/a
Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, d/b/a Kanantik, d/b/a
Laguna Palms, d/b/a Bamboo Springs, a California corporation; FOUNDATION
DEVELOPMENT MANAGEMENT INC., a California corporation; ECO
FUTURES DEVELOPMENT, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a
The Reserve, a company organized under the laws of Belize; POWER HAUS
MARKETING, a California corporation; BRANDI GREENFIELD, individually
and as an officer or owner of Global Property Alliance, Inc. (also doing business as
Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo
Springs, Eco Futures, Eco Futures Development, Eco Futures Belize); BG
MARKETING, LLC, an Oklahoma limited liability company; PRODIGY
MANAGEMENT GROUP, LLC, a Wyoming limited liability company; JOHN
USHER, individually and as an officer or owner of Sittee River Wildlife Reserve
(also doing business as Sanctuary Bay, Sanctuary Belize, and The Reserve) and
Eco-Futures Belize Limited (also doing business as Sanctuary Bay, Sanctuary
Belize, and The Reserve); ROD KAZAZI, individually and as an officer or owner
of Global Property Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary
Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco
Futures Development, Eco Futures Belize); FOUNDATION PARTNERS, f/k/a Red
Crane Advisors, Inc., a California corporation; FRANK COSTANZO, a/k/a Frank
Green, a/k/a Frank Peerless Green, a/k/a Frank Connelly, a/k/a Frank Connelly-
Costanzo, individually and as officer or owner of Ecological Fox, LLC, Buy
International, Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The
Reserve, Kanantik, Laguna Palms, and Bamboo Springs), and Foundation
Development Management, Inc.); BELIZE REAL ESTATE AFFILIATES, LLC,
d/b/a Coldwell Banker Belize, d/b/a Coldwell Banker Southern Belize, a limited
liability company organized under the laws of St. Kitts and Nevis; EXOTIC
INVESTOR, LLC, d/b/a Coldwell Banker Belize, d/b/a Coldwell Banker Southern
Belize, a limited liability company organized under the laws of St. Kitts and Nevis;
SANCTUARY BELIZE PROPERTY OWNERS’ ASSOCIATION, d/b/a The
Reserve Property Owners’ Association, a Texas non-profit corporation; ANGELA
CHITTENDEN; BEACH BUNNY HOLDINGS, LLC, a California limited liability
company; THE ESTATE OF JOHN PUKKE, a/k/a The Estate of Janis Pukke, a/k/a
The Estate of John Andris Pukke; JOHN VIPULIS; DEBORAH CONNELLY;
NEWPORT LAND GROUP, LLC, a/k/a Laguna Palms, a/k/a Sanctuary Belize,
a/k/a Bamboo Springs, a/k/a The Reserve, a Wyoming limited liability company;
MICHAEL SANTOS, a/k/a Sanctuary Bay, a/k/a Sanctuary Belize, a/k/a The
Reserve, a/k/a Kanantik, a/k/a Laguna Palms, a/k/a Bamboo Springs, a/k/a Eco
Futures, a/k/a Eco Futures Development, a/k/a Eco Future Belize, a/k/a Sittee River
Wildlife Reserve, a/k/a Buy Belize, a/k/a Buy International, a/k/a Buy Belize, LLC,
(also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik,
Laguna Palms, and Bamboo Springs), a/k/a Buy International, Inc., (also doing
business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Lagunal
Palms, and Bamboo Springs), Individually and as an officer or owner of Global
Property Alliance, Inc; AMERIDEBT, INCORPORATED; DEBTWORKS,
INCORPORATED; PAMELA PUKKE, a/k/a Pamela Shuster; ATLANTIC
INTERNATIONAL BANK, LTD, a company organized under the laws of Belize;

                                            2
ECO-FUTURES BELIZE LIMITED, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize,
d/b/a The Reserve, a California Corporation; SOUTHERN BLAZE REALTY, LLC,
a limited liability company organized under the laws of Belize,

                  Defendants,

CROSS-FREDERICK ASSOCIATES, LLC; FOLEY & LARDNER LLP,

                  Respondents,

UNITED STATES OF AMERICA,

                  Creditor,

JERRY BROWN; STEPHANIE BROWN; DELANEY CARLSON; THERESA
EDELEN; BILL EWING; CHERYL EWING; CRAIG HIBBERT; TRISHA
HIBBERT; LISA MULVANIA; RICHARD MULVANIA; CINDY REEVES;
DAVID REEVES; PENNY SCRUTCHIN; THOM SCRUTCHIN; CLIFF SMITH;
TERRI SMITH; PHILLIP WATFORD; ANGELA WATFORD; THE
HAMPSHIRE GENERATIONAL FUND LLC; DAVID PORTMAN; HARVEY
SCHULTZ; STEVEN M. SCHULTZ; JONATHAN B. SCHULTZ; JOHN A.
SARACENO; STEPHANIE BROWN,

                  Intervenors,

CHAPTER 11 TRUSTEE,

                  Trustee,

ROBB EVANS & ASSOCIATES, LLC,

                  Receiver.



                                    No. 19-2306


FEDERAL TRADE COMMISSION,

                  Plaintiff - Appellee,

            v.

                                          3
PETER BAKER, individually and as an officer or owner of Global Property
Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The
Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures
Development, Eco Futures Belize),

                    Defendant - Appellant,

             and

ANDRIS PUKKE, a/k/a Marc Romeo, a/k/a Andy Storm, individually and as an
officer or owner of Global Property Alliance, Inc. (also doing business as Sanctuary
Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs,
Eco Futures, Eco Futures Development, Eco Futures Belize); ECOLOGICAL FOX,
LLC, a Maryland limited liability company; LUKE CHADWICK, individually and
as an officer or owner of Global Property Alliance, Inc. (also doing business as
Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo
Springs, Eco Futures, Eco Futures Development, Eco Futures Belize; GLOBAL
PROPERTY ALLIANCE, INC., a California corporation, also doing business as
Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo
Springs, Eco Futures, Eco Futures Development, Eco Futures Belize, Sittee River
Wildlife Reserve, Buy Belize, Buy International; SITTEE RIVER WILDLIFE
RESERVE, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, an
entity organized under the laws of Belize; BUY BELIZE, LLC, d/b/a Sanctuary
Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, d/b/a Kanantik, d/b/a Laguna
Palms, d/b/a Bamboo Springs, a California limited liability company; BUY
INTERNATIONAL, INC., d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The
Reserve, d/b/a Kanantik, d/b/a Laguna Palms, d/b/a Bamboo Springs, a California
corporation; FOUNDATION DEVELOPMENT MANAGEMENT INC., a
California corporation; ECO FUTURES DEVELOPMENT, d/b/a Sanctuary Bay,
d/b/a Sanctuary Belize, d/b/a The Reserve, a company organized under the laws of
Belize; POWER HAUS MARKETING, a California corporation; BRANDI
GREENFIELD, individually and as an officer or owner of Global Property Alliance,
Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures Development,
Eco Futures Belize); BG MARKETING, LLC, an Oklahoma limited liability
company; PRODIGY MANAGEMENT GROUP, LLC, a Wyoming limited
liability company; JOHN USHER, individually and as an officer or owner of Sittee
River Wildlife Reserve (also doing business as Sanctuary Bay, Sanctuary Belize,
and The Reserve) and Eco-Futures Belize Limited (also doing business as Sanctuary
Bay, Sanctuary Belize, and The Reserve); ROD KAZAZI, individually and as an
officer or owner of Global Property Alliance, Inc. (also doing business as Sanctuary
Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs,

                                             4
Eco Futures, Eco Futures Development, Eco Futures Belize); FOUNDATION
PARTNERS, f/k/a Red Crane Advisors, Inc., a California corporation; FRANK
COSTANZO, a/k/a Frank Green, a/k/a Frank Peerless Green, a/k/a Frank Connelly,
a/k/a Frank Connelly-Costanzo, individually and as officer or owner of Ecological
Fox, LLC, Buy International, Inc. (also doing business as Sanctuary Bay, Sanctuary
Belize, The Reserve, Kanantik, Laguna Palms, and Bamboo Springs), and
Foundation Development Management, Inc.); BELIZE REAL ESTATE
AFFILIATES, LLC, d/b/a Coldwell Banker Belize, d/b/a Coldwell Banker Southern
Belize, a limited liability company organized under the laws of St. Kitts and Nevis;
EXOTIC INVESTOR, LLC, d/b/a Coldwell Banker Belize, d/b/a Coldwell Banker
Southern Belize, a limited liability company organized under the laws of St. Kitts
and Nevis; SANCTUARY BELIZE PROPERTY OWNERS’ ASSOCIATION,
d/b/a The Reserve Property Owners’ Association, a Texas non-profit corporation;
ANGELA CHITTENDEN; BEACH BUNNY HOLDINGS, LLC, a California
limited liability company; THE ESTATE OF JOHN PUKKE, a/k/a The Estate of
Janis Pukke, a/k/a The Estate of John Andris Pukke; JOHN VIPULIS; DEBORAH
CONNELLY; NEWPORT LAND GROUP, LLC, a/k/a Laguna Palms, a/k/a
Sanctuary Belize, a/k/a Bamboo Springs, a/k/a The Reserve, a Wyoming limited
liability company; MICHAEL SANTOS, a/k/a Sanctuary Bay, a/k/a Sanctuary
Belize, a/k/a The Reserve, a/k/a Kanantik, a/k/a Laguna Palms, a/k/a Bamboo
Springs, a/k/a Eco Futures, a/k/a Eco Futures Development, a/k/a Eco Future Belize,
a/k/a Sittee River Wildlife Reserve, a/k/a Buy Belize, a/k/a Buy International, a/k/a
Buy Belize, LLC, (also doing business as Sanctuary Bay, Sanctuary Belize, The
Reserve, Kanantik, Laguna Palms, and Bamboo Springs), a/k/a Buy International,
Inc., (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
Kanantik, Lagunal Palms, and Bamboo Springs), Individually and as an officer or
owner of Global Property Alliance, Inc; AMERIDEBT, INCORPORATED;
DEBTWORKS, INCORPORATED; PAMELA PUKKE, a/k/a Pamela Shuster;
ATLANTIC INTERNATIONAL BANK, LTD, a company organized under the
laws of Belize; ECO-FUTURES BELIZE LIMITED, d/b/a Sanctuary Bay, d/b/a
Sanctuary Belize, d/b/a The Reserve, a California Corporation; SOUTHERN
BLAZE REALTY, LLC, a limited liability company organized under the laws of
Belize,

                     Defendants,

CROSS-FREDERICK ASSOCIATES, LLC; FOLEY & LARDNER LLP,

                     Respondents,

UNITED STATES OF AMERICA,

                     Creditor,

                                             5
JERRY BROWN; STEPHANIE BROWN; DELANEY CARLSON; THERESA
EDELEN; BILL EWING; CHERYL EWING; CRAIG HIBBERT; TRISHA
HIBBERT; LISA MULVANIA; RICHARD MULVANIA; CINDY REEVES;
DAVID REEVES; PENNY SCRUTCHIN; THOM SCRUTCHIN; CLIFF SMITH;
TERRI SMITH; PHILLIP WATFORD; ANGELA WATFORD; THE
HAMPSHIRE GENERATIONAL FUND LLC; DAVID PORTMAN; HARVEY
SCHULTZ; STEVEN M. SCHULTZ; JONATHAN B. SCHULTZ; JOHN A.
SARACENO; STEPHANIE BROWN,

                    Intervenors,

CHAPTER 11 TRUSTEE,

                    Trustee,

ROBB EVANS & ASSOCIATES, LLC,

                    Receiver.



Appeals from the United States District Court for the District of Maryland, at Baltimore.
Peter J. Messitte, Senior District Judge. (1:18-cv-03309-PJM)


Submitted: February 11, 2020                                 Decided: February 24, 2020


Before GREGORY, Chief Judge, and WYNN and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andris Pukke, Peter Baker, Appellants Pro Se. Theodore Jack Metzler, FEDERAL
TRADE COMMISSION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            6
PER CURIAM:

       The Federal Trade Commission (“FTC”) filed a complaint under § 13(b) of the

Federal Trade Commission Act (“FTCA”), 15 U.S.C. § 53(b) (2018), and the

Telemarketing and Consumer Fraud Abuse and Prevention Act (“TCFAPA”), 15 U.S.C.

§ 6101-6108 (2018), against Andris Pukke, Peter Baker, and a number of other Defendants,

both individuals and entities, alleging a massive telemarketing scheme based on the sale of

real estate development lots in Belize, in violation of § 5 of the FTCA, 15 U.S.C. § 45(a)

(2018), and the Telemarketing Sales Rule, 16 C.F.R. § 310 (2019), which prohibit

deceptive trade practices. The FTC alleged that Pukke and Baker directed, owned, or

participated in the business entities perpetrating the alleged scheme as a common

enterprise, which the FTC refer to collectively as the Sanctuary Belize Enterprise

(“Sanctuary Belize”). The district court granted a preliminary injunction halting Sanctuary

Belize’s operation and freezing the Defendants’ assets to prevent their dissipation. Pukke

and Baker appeal the preliminary injunction, and Pukke moves for an emergency stay of

the trial that began on January 21, 2020.

       “We review the decision to grant or deny a preliminary injunction for an abuse of

discretion.” Mountain Valley Pipeline, LLC v. 6.56 Acres of Land, 915 F.3d 197, 213 (4th

Cir.), cert. denied, 140 S. Ct. 300 (2019). “[A]buse of discretion is a deferential standard,”

and we will not reverse “so long as the district court’s account of the evidence is plausible

in light of the record viewed in its entirety.” Id. (internal quotation marks omitted). “A

clear error in factual findings or a mistake of law is grounds for reversal.” Id. The purpose

of a preliminary injunction is “to preserve the relative positions of the parties until a trial

                                              7
on the merits can be held” and “to protect the status quo and to prevent irreparable harm

during the pendency of a lawsuit ultimately to preserve the court’s ability to render a

meaningful judgment on the merits.” United States v. South Carolina, 720 F.3d 518, 524

(4th Cir. 2013).

       District courts can enter preliminary injunctions under § 13(b) “[u]pon a proper

showing that, weighing the equities and considering the Commission’s likelihood of

ultimate success, such action would be in the public interest.” 15 U.S.C. § 53(b)(2). We

have reviewed the record and find no abuse of discretion. Accordingly, we affirm the

district court’s order granting the preliminary injunction, deny Pukke’s motion for a stay

of the district court proceedings, and deny as moot his motion to expedite. We have

considered Pukke and Baker’s remaining arguments and find them meritless. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            8